Exhibit 4.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of August 25, 2016, by and between CurAegis Technologies, Inc., a New York corporation (the “ Company ”), each purchaser executing a counterpart signature page to this Agreement (each a “ P urchaser ” and collectively the “ Purchasers ”). RECITALS A.The Purchasers desire to purchase from the Company, and the Company desires to sell to the Purchasers, senior convertible promissory notes of the Company in the aggregate principal amount up to Three Million Dollars ($3,000,000), in the form attached hereto as Exhibit A (individually, a “ Note ” and collectively, the “ Notes ”), together with warrants in the form attached hereto as Exhibit B (individually, a “ Warrant ” and collectively individually, the “ Warrants ”), to purchase in the aggregate up to that number shares of the Company’s common stock, par value $0.01 per share (“ Common Stock ”), equal to 10% of the number of shares of Common Stock initially issuable on conversion of the Notes. B.The Company and the Purchasers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), and Rule 506 of Regulation D (“ Regulation D ”) as promulgated by the United States Securities and Exchange Commission (the “
